Case: 2:19-cv-00104-JLG-MRM Doc #: 69 Filed: 08/28/20 Page: 1 of 8 PAGEID #: 786

IN THE UNITED STATES DISTRICT couRT
FOR THE SOUTHERN DISTRICT OF OHLO
WESTERN DIVISION

SCOTT D. CREECH
PLAINTIF®.

OHIO DEPT OF REHABILITATION
AND CORRECTIONS ,ET AL.

DEFENDANT.

oe

frrpnc.

CASE No.2:19-Cv-001GeY
: Tso
omo
, tee

!

n

une?
6h: Wd 82 SV ne?

4Sid

JUDGE: JAMES L.GRAHA

W109

OHO"!

sna

MAGISTRATE JUDGE;
CHELSEY M. VASCURA.

oe

oe

 

MOTION TO SUPPLAMENT EXHIBIT-A OF PLAINTIFE'S
MOTION FOR SUMMARY JUDGMENT FILED ON AUGUST 2020.

 

et Duvwed SUBMITTED

 

SEERA

C.c.I # 588-782
P.O.BOX 5590
Cnillicothe,Ohio 45601
Case: 2:19-cv-00104-JLG-MRM Doc #: 69 Filed: 08/28/20 Page: 2 of 8 PAGEID #: 787

MEMORANDUM IN SUPPORT

As stated in previous filings and also in the deposition of the
plaintiff held on November 8 2019, the plaintiff suffers from neutal
illnesses and/or injuries that hamper his ability to function in
normalday to day activities and greatly hamper's his ability to try to
act as his own attorney pro se. Plaintiff often has memory Lapses and
Sever states of confusion. These are symptoms of a traumatic brain
injury.(SEE Handbook on brain injury in EXHIBIT-A of plaintiff's
Summary judgment.motion Chapter 4.) Being a prisoner only further
complicates the above stated issues and prevents him from being able
to fully concentrate on his legal work, this is especially true now
that our (inmates) only access to law material has been taken from us
do to the COVID-19 virus, becouse the institution law Library is closed.

Plaintiff has no money to afford a privat attorney and representing
himself in this matter is nearly impossible under these conditions
with or without a traumatic brain injury, However the injury makes it
impossible to consentrate while 200 inmates are yelling and sceaming!'in
the dorm that he in confined in, aswell as approximatly 40 high volosity
fans that run 24 hours a day, All of this places him at a great
disadvantage, especially when his symptoms are activated by the stress
and he gets double vision and vertigo. Furthermore, the issue is very
complex.

In the process of trying to work uader these conditions with ay
living arcaingments and my brain injury I Left out 6 very important

pages of records regerding medical examinations. Plaintiff now seeks

to spplament the record with the remaining portion of EXHIBIT-A.
Case: 2:19-cv-00104-JLG-MRM Doc #: 69 Filed: 08/28/20 Page: 3 of 8 PAGEID #: 788

The missing pages from EXHIBIT-A are attached and labelled’ suppLament.-
to Exhibit-A.

Plaintiff requests this couct grant this motion in the interest
of fairness and justice, and allow the exhibit to be supplamented to
complet’ the already admitted evidence, Exhibit-A (medical record) of

his motion for summary judgment filed in August 2020.

RESPECTFULLY REQUESTED

cott D Creech

C.C.1 # 588-782
P.O.BOX 5500

Chillicothe ,Ohio 45601

 

CERTIFICATE OF SERVICE

1 Scott Creech hereby certify that a true copy of this motion has
, o Se
been sent to counsel of records, Thomas E. Madden by cegulac U

. 1k is aie
Mail, at 150 Gay street, 16th Floor, Columbus Ohio 43215 On this 2
? =

day of A iy G20
det P Gecet.
Case: 2:19-cv-00104-JLG-MRM Doc #: 69 Filed: 08/28/20 6 4of8 PAGEID #: 789

GRANT MEDICAL CENTER

OhioHealth
RADIOLOGY SERVICES
111 S. GRANT AVE.
COLUMBUS, OH 43215
(614) 566-9530

NAME: CREECH, SCOTT

D.O.B.: MMMM Age: 42Y SEX: M
ACCT. NO: 9922200165

UNIT NO: G000738801

ROOM/PT TYPE: ICU-315-A I/P

EXAM DATE: 08/10/99

 

 

ATTENDING PHYSICIAN:

CHOW, STUART J

300 E. TOWN STREET
COLUMBUS OH 43215

ORDERING PHYSICIAN:

CHOW, STUART J
300 E. TOWN STREET
COLUMBUS OH 43215

 

Chk-in # Order Exam
595818 0012 7014 CT-BRAIN WITHOUT DYE
Ord Diag: TRAUMA

CT OF THE BRAIN:

The patient was scanned without injection of intravenous contrast.
He does appear to have subarachnoid blood surrounding his brain
stem, in the suprasellar cistern and around the circle of Willis.

I do not see subarachnoid blood in the posterior fossa, although he
does have considerable artifact related to beam hardening. I note
that this patient is intubated. There is no extra-axial
collection. His head is canted in the gantry, but I do not see
mass effect. I do note a fluid level in the right antrum and it
does appear that the anterior wall of the right maxillary antrum is
probably fractured: He has ethmoid sinus disease as well of
uncertain age.

IMPRESSION: Subarachnoid hemorrhage in a trauma patient.

WG

Read By: Jean R. Paquelet MD
Released By: Jean R. Paquelet MD
Released On: 08/10/99 1420

*In order for the report to have been electronically released,
it was reviewed by the Radiologist.

Supplement To
Exhibit : A -

—

FINAL

 

.
Caseige19-cv-00104-JLG-MRM Doc #: 69 Filed: 08/28/20 Page: 5 of 8 PAGEID #: 790

a

GRANT MEDICAL, CENTER

OhioHealth ‘
RADIOLOGY SERVICES
111 S. GRANT AVE.
COLUMBUS, OH 43215
(614) 566-9530

 

NAME: CREECH, SCOTT

D.O.B.: MMMM age: 42¥ sex:
ACCT. NO: 9922200165

UNIT NO: G000738801 ;

ROOM/PT TYPE: ICU-315-A 'Ir/p

EXAM DATE: 08/11/99

 

ATTENDING PHYSICIAN:

CHOW, STUART J
300 E. TOWN STREET
COLUMBUS OH 43215

ORDERING PHYSTCIAN:

CHOW, STUART J
300 E. TOWN STREET
COLUMBUS OH 43215

 

Chk-in # Order Exam
596158 0050 5129 GD-PORT CHEST, AP/PA

Ord Diag: TRAUMA ‘** Portable *+*

CHEST: AP portable view obtained at 1230 hours show generalized
increased density throughout the left lung with shift of the'heart
and mediastinum to the left, highly suggesting atelectasis of the
left lung. The right lung is grossly clear. Right chest tube
remains in place. Endotracheal tube and nasogastric tube are in
place.

IMPRESSION: Atelectasis of the left lung since previous study.

GW

Read By: S. Christopher Lee MD
Released By: S. Christopher Lee MD
Released On: 08/11/99 1422

*In order for the report to have been electronically released,
it was reviewed by the Radiologist.

** Portable **
FINAL

 
 

Case: 2:19-cv-00104-JLG-MRM Doc #: 69 Filed: 08/28/20 Page: 6 of 8 PAGEID #: 791

= ¥

a GRANT/RIVERSIDE METHODIST HOSPITALS

GRANT CAMPUS ‘111 SOUTH GRANT AVE. COLUMBUS, OHIO 43215

DISCHARGE SUMMARY--GRANT MEDICAL CENTER i

 

Patient Name: CREECH, SCOTT Billing Number: 9922200165
Date of Admission: 08/10/1999 Date of Discharge: 08/24/1999

Attending Physician: STUART J. CHOW, D.O. MR Number: 000-738-801

 

It is to be noted that I was never in the direct care of this patient at
any time.

PRIMARY DIAGNOSIS Traumatic subarachnoid hemorrhage.

SECONDARY DIAGNOSES

1) Traumatic pneumothorax.

2) Multiple rib fractures.

3) Pneumonia.

4) Open wound scrotum and testes.

5) T spine compression fracture.

6) Anemia, secondary to acute blood loss.

SIGNIFICANT FINDINGS The patient was found to have a T7-8 compression
fracture on plane films and CT of the thoracic spine. The patient was
found to have multiple rib fractures on the right and pneumothorax on the
right on plane films of the chest. The patient was found to have an AC
joint separation of the right shoulder as well on plane films. He also had
CT of the face, which showed old mandibular fractures with compression
plates present. CT of the brain showed a subarachnoid hemorrhage.

PROCEDURES PERFORMED
1) CT of the head.

2) CT of the thoracic spine.

3) CT of the facial bones.

4) Thoracostomy tube.

5) Mechanical ventilation for 96 plus hours.

6) Oral intubation.

7) Ultrasound of the abdomen or fast scan in the trauma bay.

HOSPITAL COURSE The patient was admitted to the ICU and placed on a
ventilator. Dr. Yashon was consulted regarding a subarachnoid hemorrhage.
Orthopedics was consulted regarding a T spine compression fracture. Dr.
Poka was the orthopedic surgeon. The patient was eventually weaned from
the vent and thoracostomy tube was able to be removed as well). The patient
was discharged in stable condition to Grant South Rehabilitation Center.

DISCHARGE ORDERS Included seating precautions to put the patient on
aspiration precautions. Special instructions - Activity was to be for PT,
OT and ST. The patient needed a routine wound care to clean the wounds

 

DISCHARGE SUMMARY
Page 1 of 2
MEDICAL RECORD COPY
|

om
Case: oe  @ Doc #: 69 Filed: 08/28/20 Page: 7 of 8 PAGEID #: 792

eo GRANT/RIVERSIDE METHODIST HOSPITALS

GRANT CAMPUS 111 SOUTH GRANT AVE. COLUMBUS, OHIO 43215

 

DISCHARGE SUMMARY

 

Patient Name: CREECH, SCOTT Billing Number: 9922200165
MR Number: 000-738-801

with soap and water, specifically the wound in the scrotal region. The
patient was to have a mechanical soft diet with thickened liquids and
feeding precautions. The thickened liguids are to be of pudding
consistency. The patient was considered a high aspiration risk. The
patient was to sit upright, small bite, swallow with each bite. Supervision
was to be given with all meals. The patient was to use oxygen 4 liters by
nasai cannula and wean to room air as tolerated and keep that at 92% or
above.

MEDICATIONS Pepcid 20 mg p.o. q 12 hours, Saline/Hepwell q 8 hours,
Robitussin 200 mg q 6 hours p.o., Bayer aspirin 325 mg p.o. q.d., Cipro 500
mg q 12 hours times seven days, Ativan 1 to two p.o. or IV q 2 hours as
needed for anxiety and sedation, Percocet one to two by mouth q4-6 hours as
needed, Dulcolax rectal suppositories q.d. as needed.

FOLLOWUP The patient was to followup with Dr. Yashon, Neurology and Dr.
Posal Orthopedics and also the trauma clinic after discharge from the
rehabilitation center, Any traumas by Grant South Rehab were to call the
Trauma Case Managers and the patient was discharged in stable condition for
inpatient rehabilitation at Grant South Rehab.

Dictated by Lisa Henning, D.O. Dh.
Signature: J] ey, ;
AEM ROD

-

Dict: STUART J. CHOW, D.oO. .
D: 10/05/1999 9:00 A

T: 10/08/1999 8:42 P tra

Job ID #: 375555 Occument #: 549265

GOs STUART J. CHOW, D.O.

 

DISCHARGE SUMMARY
Page 2 of 2

MEDICAL RECORD COPY
372@Pcv-00104-JLG-MRM Doc #: 69 Filed: 08/28
Seok Creech SERS TLG-MRM MATE MAIL cow ci

Chillicothe Correction= Sigg

Ci. PO. Box S SCC P.O. BOX 550027 AL =i
Chillicethg Ohio NSN TBR
YU SEO!

  
  

bHice ot the Cler&
US. District Court

Attu Joseph P. ict nnearty Rm (2
8S Mercour Blvel,

Coli AUS , Ohse
ASZis-2azsse bg ANT La hee heap DS By
